Citation Nr: 0633336	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an increased rating for internal 
derangement of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee, with limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1970 to 
October 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2003 and January 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2006 the veteran testified at a Board hearing.  In 
January 2006, increased rating claims were received from the 
veteran regarding his bilateral foot and low back disorders.  
The Board notes that development has been undertaken 
regarding these issues and refers these matters to the RO for 
further appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected internal derangement of 
the left knee is characterized by moderate subluxation and 
instability.  

2.  The veteran's service-connected arthritis of the left 
knee is characterized by painful range of motion.  

3.  During the time period covered by the appeal, the 
veteran's service-connected arthritis of the left knee with 
limitation of extension has been manifested by pain and 
limited range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 20 percent (but not 
higher) for the veteran's service-connected internal 
derangement of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Code 5257 (2006).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a Diagnostic Code 5260 (2006).  

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected left knee 
arthritis with limitation of extension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a Diagnostic Code 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the December 2004 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board further notes that the veteran subsequently was 
granted service connection for arthritis of the left knee, 
with limitation of extension and was provided with the 
appropriate rating criteria in a January 2006 supplemental 
statement of the case.  

The Board also notes that the VCAA letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.   In this case, the RO 
provided VCAA notices to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the December 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  The 
appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
July 2006 Board hearing.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant in March 2006 was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected left knee disability has been 
three separate 10 percent evaluations under Diagnostic Code 
5257 for internal derangement, Codes 5010-5260 for arthritis, 
and Code 5261 for arthritis with limitation of extension of 
the left knee.   

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrants a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  A VA 
General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  

The veteran has argued that his left knee disorders are 
deteriorating, that he wears a brace due to instability, and 
that he has chronic pain causing his knee to give out.  
During his July 2006 Board hearing, he stated that his knee 
pops, gives way, he uses a cane, and has swelling and fluid 
in his left knee.  A March 2000 VA examination provided a 
diagnosis of degenerative arthritis of the left knee, mild to 
moderate in appearance.  

The veteran was afforded a VA examination in February 2003.  
In presenting the veteran's medical history as reported by 
the veteran the examiner noted that the veteran's knee 
locked, he was unable to squat, wore a brace but did not use 
a cane.  Physical examination revealed that there was no 
effusion, range of motion was 0 to 120 degrees.  There was no 
instability.  The veteran had significant pain with patellar 
grind test as well as subluxation of the patella to the 
lateral side.  The diagnosis was left knee traumatic 
osteoarthritis.  

Private medical records from 2004 revealed that the veteran 
had steroid injections for his pain, had full extension and 
flexion to 135 degrees.  There was no effusion and no 
instability.  

The veteran's most recent VA examination of record was in 
April 2005.  The veteran complained of pain, swelling once 
per week, knee giving way, intermittent locking 2 to 3 times 
per month, and crepitus.  He used a knee brace.  Physical 
examination appeared to find that the veteran had passive 
range of motion lacking 10 degrees extension and flexion to 
110 degrees.  Repetitive range of motion resulted in 
deterioration with a decrease of flexion to 90 degrees.  The 
veteran complained of pain, which intensified with repetitive 
range of motion.  There was some lateral instability of the 
knee and it was graded at 2+.  There was moderate effusion 
and crepitus on active and passive range of motion.  The 
veteran could not squat and he had difficulty getting up from 
squatting.  The examiner noted that after performing the 
examination, the veteran's limp was significantly severe and 
he stated his knee pain was much worse.  The diagnosis was 
degenerative joint disease of the left knee.  

The medical evidence has not demonstrated that the veteran 
ratings in excess of 10 percent are warranted for the 
veteran's service-connected left knee arthritis and arthritis 
with limitation of extension under Diagnostic Codes 5003, 
5010, 5260, and 5261.  He did not have flexion in his left 
knee limited to 30 degrees and extension limited to 15 
degrees.  

The medical evidence supports the conclusion that the 
veteran's service-connected left knee internal derangement 
merits a higher rating of 20 percent under Diagnostic Code 
5257.  The totality of the evidence has suggested that the 
veteran has moderate subluxation and lateral instability in 
the left knee.  The February 2003 VA examination indicated 
there was subluxation and the April 2005 VA examination found 
some instability.  The veteran repeatedly has complained of 
his knee giving way.  The veteran is not entitled to a higher 
rating of 30 percent as the veteran's disorder does not rise 
to the level of being severe.  While the veteran has 
complained of intermittent locking, Diagnostic Code 5256 is 
not applicable as there is no indication that the veteran has 
ankylosis.  

The veteran has indicated that he took early retirement due 
to his left knee disorders, however the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorders have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the veteran's service-connected internal 
derangement of the left knee warrants a higher rating of 20 
percent.  


ORDER

Entitlement to a 20 percent rating for the veteran's service-
connected internal derangement of the left knee has been met.  
To this extent the appeal is granted subject to the 
controlling law and regulations governing the payment of 
monetary awards.  

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left knee arthritis is denied.  
Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left knee arthritis with 
limitation of extension is denied.  To this extent the appeal 
is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


